Wilson, Judge:
The appeal for reappraisement'listed in schedule “A,” attached to and made a part hereof, has been submitted for decision upon stipulation of counsel for the parties to the effect that there was no foreign value, export value, or United States value, as defined in section 402 (c), (d), and' (e) of the Tariff Act of 1930, as amended, and that the cost of production, as defined in section 402(f) of the Tariff Act of 1930, for each of the item numbers or other description of the merchandise listed in said schedule “A,” attached to and made a part hereof, was as shown in schedule “A” for each respective export period specified therein.
*651On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise listed in schedule “A” and that such value for each of the item numbers or other description of the merchandise was as shown in schedule “A,” for each respective export period specified therein.
The appeal having been abandoned insofar as it relates to all items of merchandise not listed in schedule “A,” to that extent, the appeal is dismissed.
Judgment will issue accordingly.